Exhibit 10.3

RETENTION BONUS AGREEMENT

This Agreement (the “Agreement”) is entered into this ___ day of ____, 2020 (the
“Effective Date”), by and between CBL & Associates Management, Inc., a Delaware
corporation (together with its successors and assigns permitted under this
Agreement, the “Company”).  Executive is employed by CBL & Associates
Management, Inc. which is an affiliate of CBL & Associates Properties, Inc., a
Delaware corporation (“CBL/REIT”), and, as such, references herein to the
“Company”, where the context requires, will include the CBL/REIT.  Executive has
entered into that certain Employment Agreement with the Company of even date
herewith (the “Employment Agreement”).

1.Retention Bonus.  Executive is eligible to receive a retention bonus in the
amount of $[●] (the “Retention Bonus”), subject to the terms of this Agreement.
The Retention Bonus will be paid to Executive in one payment, less all required
withholdings, on the later of (i) the first regular payroll payment date after
the Emergence Event Date as defined below, or (ii) the first regular payroll
payment date after January 1, 2021. Executive’s right to the Retention Bonus is
subject to Executive’s continued employment (except as may be provided in
Section 3(b) below)  for the Retention Period defined below. By acceptance of
this Agreement, Executive agrees that the Retention Bonus is in lieu of any
annual cash incentive bonus and any equity incentive bonus awards that otherwise
may be payable to Executive in respect of the Company’s 2020 fiscal year.   For
purposes of this Agreement, the “Emergence Event Date” shall mean the effective
date of a Chapter 11 Plan of Reorganization for the Company as approved by the
United States Bankruptcy Court.

2.Retention Period.  The  Retention Period is for the period commencing on the
Effective Date and terminating on the date that is 270 days following the date
of the Executive’s receipt of the Retention Bonus (the “Retention Period”).

3.Termination of Employment.  (a)  If, prior to the end of the Retention Period,
(i) Executive voluntarily terminates Executive’s employment with the Company or
(ii) Executive’s employment is terminated by the Company for Cause (as defined
below), at the Company’s discretion, Executive will be required to repay to the
Company the Retention Bonus.  

(b)  If Executive’s employment is terminated due to death or disability or by
the Company other than for Cause, Executive will be entitled to be paid the
Retention Bonus and will not be required to repay the Retention Bonus.  

(c)  For purposes hereof, the term “disability” refers to Executive’s complete
and permanent disability as defined by the Company’s health insurance plans or
as otherwise defined by the Company from time to time.  Executive acknowledges
and agrees that the determination of disability shall be within the sole,
absolute and exclusive discretion of the Company.  “Cause” shall mean (i) any
act of fraud or willful malfeasance committed by Executive; (ii) Executive’s
willful engagement in conduct which is injurious to the Company or any of its
affiliates, monetarily or otherwise if, after written notice by the Board or the
Compensation Committee to Executive stating, with specificity, the alleged
conduct and providing direction and a reasonable opportunity for Executive to
address and/or cure any such alleged conduct, Executive then intentionally fails
to address or exert reasonable efforts to cure such alleged conduct within

 

--------------------------------------------------------------------------------

 

 

ninety (90) days following Executive’s receipt of such written notice; (iii)
Executive’s willful failure to perform Executive’s material duties under the
Employment Agreement if, after written notice by the Board or the Compensation
Committee to Executive stating, with specificity, the duties Executive has
failed to perform and providing direction and a reasonable opportunity for
Executive to address and/or cure any such alleged failures, Executive then
intentionally fails to address or exert reasonable efforts to cure alleged
failures within ninety (90) days following Executive’s receipt of such written
notice; (iv) Executive’s  conviction of, or a plea of guilty or no contest to,
any criminal offence involving fraud, misappropriation or moral turpitude; or
(v) Executive’s willful engagement in conduct in violation of the Company’s
policies and procedures including, but not limited to, the Company’s Third
Amended and Restated Code of Business Conduct and Ethics dated August 9, 2018 as
may be further amended.

4.Repayment of Retention Bonus.  Under circumstances where the Retention Bonus
is subject to repayment pursuant to Section 3 hereof, the Retention Bonus must
be repaid by Executive to the Company within fifteen (15) days following written
notice from the Company.

5.Section 409A.  The payments and benefits under this Agreement are intended to
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).

6.Entire Agreement.  This Agreement sets forth the entire understanding of the
Company and Executive regarding the subject matter hereof and supersedes all
prior agreements, understandings and inducements, whether express or implied,
oral or written, relating to the subject matter hereof.  No modification or
amendment of this Agreement shall be effective without a prior written agreement
signed by Executive and the Company.

7.Confidentiality.  Executive hereby agrees, to the maximum extent permitted by
law, to, and cause Executive’s affiliates and representatives to, keep
confidential the existence and the terms of this Agreement; provided, however,
that (i) Executive may disclose the terms of this Agreement to Executive’s
financial or legal advisors who reasonably need to have access to such
information to provide services to Executive; provided, further that Executive
has made such advisors aware of the confidential nature of such information
prior to disclosure, and (ii) Executive may disclose the terms of this Agreement
if required to do so by any applicable legal requirement so long as reasonable
prior notice of such required disclosure is given to the Company.

8.Governing Law; Waiver of Jury Trial.  This Agreement is governed by and is to
be construed in accordance with the internal laws of the State of
Tennessee.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
action or proceeding arising out of or relating to this Agreement.

9.Tax.  Amounts payable under this Agreement shall be subject to withholding for
all federal, state and local income and employment taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

2

 

--------------------------------------------------------------------------------

 

 

10.No Employment Agreement; No Enlargement of Employee Rights.  This Agreement
is not an employment agreement.  Nothing in this Agreement shall be construed to
confer upon Executive any right to continued employment.  

11.Notices.  Any notice provided for in this Agreement (“Notice(s)”) shall be in
writing and shall be delivered in accordance with and the Notice provision set
forth in the Employment Agreement.

12.Counterpart Execution.This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and together constitute
one and the same instrument.  To facilitate execution of this Agreement, the
parties may exchange counterparts of the signature page by facsimile or
electronic mail (e-mail), including, but not limited to, as an attachment in
portable document format (PDF), which shall be effective as original signature
pages for all purposes.

13.Liquidated Damages.In the event the Company does not pay Executive the
Retention Bonus in accordance with the terms of this Agreement, the Company
agrees to pay liquidated damages to Executive in an amount equal to the
Retention Bonus.

In witness hereof, the Company and Executive have executed this Agreement to be
effective as of the date first above written.

 

CBL & ASSOCIATES MANAGEMENT, INC.

 

By:________________________________

Name:
Title:

 

 

 

 

______________________________

Executive Name: [●]  

 

3

 